Citation Nr: 9929042	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-06 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in October 
1997 and March 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which denied 
the benefits sought on appeal. 

The issue of entitlement to a total rating based on 
unemployability by reason of service-connected disabilities 
will be discussed in the REMAND portion of this decision.


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran suffers from PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).









REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  A person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  If a veteran presents a well-grounded claim 
within the meaning of 38 U.S.C.A.           § 5107(a), the VA 
has a duty to assist the veteran in the development of his 
claim.  See 38 U.S.C.A. § 5107(a).  Otherwise, no such duty 
is required and the claim must be denied.

A well-grounded claim for service connection for PTSD 
requires "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); 38 C.F.R. § 3.304(f) (1998).  
The determination of the sufficiency (but not the existence) 
of a stressor is subsumed in the PTSD diagnosis, and is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

In this case, the veteran claims that he currently suffers 
from PTSD as a result of combat exposure while serving in 
Vietnam.  The Board notes, however, that there is no 
competent medical evidence of record establishing that the 
veteran suffers from PTSD.  In this respect, service medical 
records make no reference to any psychiatric problems in 
service.  More importantly, post-service medical records do 
not contain any diagnosis of PTSD.  In connection with this 
claim, the veteran was afforded a psychiatric examination by 
the VA in May 1997.  The examiner concluded that it did not 
appear that sufficient criteria had been met to establish a 
diagnosis of PTSD under DSM-IV.  The only psychiatric 
diagnoses provided were alcohol dependence and a personality 
disorder, not otherwise specified.

Despite contentions by the veteran that he currently suffers 
from PTSD, as a layperson without medical expertise or 
training, his statements alone are insufficient to establish 
the presence of PTSD.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992) (laypersons are not competent to render 
medical opinions).  

In conclusion, in the absence of competent medical evidence 
of a diagnosis of PTSD, the Board finds that the veteran has 
not submitted a well-grounded claim for service connection 
for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim); see also Cohen, 10 
Vet. App. at 137.  In denying the veteran's claim as not well 
grounded, the Board has considered the argument advanced by 
the veteran's representative that the VA has failed to 
properly assist the veteran in the development of his claim 
by not requesting additional development.  However, since the 
claim is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim.  See Epps, 126 F.3d at 1469 ("[T]here is nothing in 
the text of § 5107 to suggest that [VA] has a duty to assist 
a claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.

The RO denied the veteran's claim on the merits, whereas the 
Board has concluded that the claim is not well grounded.  
Although the RO did not specifically consider whether the 
claim was well grounded but instead adjudicated the claim on 
the merits, there is no prejudice to the appellant solely 
from the omission of the well-grounded analysis.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran claims that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disability.  However, a review of the 
record discloses that additional action by the RO is 
necessary before the Board can decide the issue of 
entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability.  
The Board regrets the delay associated with this remand; 
however, this action is necessary to ensure that the 
veteran's claim is fully and fairly adjudicated.

In a January 1998 letter, the veteran's representative 
indicated that the veteran had been awarded Social Security 
Administration benefits, and requested that the RO obtain all 
records associated with that award.  However, there is no 
indication in the record that the RO attempted to obtain 
these records.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the medical records 
supporting a Social Security Administration decision awarding 
disability benefits are pertinent in a claim based on 
unemployability such as the claim presented here.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 365 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  The RO should 
therefore attempt to obtain these records prior to 
adjudication by the Board.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should verify with the 
veteran that he is receiving Social 
Security Administration (SSA) benefits, 
and, if so, should obtain from the SSA 
the decision pertinent to the veteran's 
claim for Social Security disability 
benefits, as well as the medical 
records relied upon concerning that 
claim.

2.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
readjudicate the veteran's claim of 
entitlement to a total disability 
rating based on individual 
unemployability by reason of a service-
connected disability.  

3.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to assist the veteran 
in the development of his claim.  The Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of the veteran's appeal.  No action is required of the 
veteran until he receives further notice.  The veteran has 
the right to submit additional evidence and argument on 

any matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

